Citation Nr: 0947266	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1950 to 
August 1952.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board notes that, in his January 2008 substantive appeal, 
the Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  In April 2009, he was informed that his 
requested Board hearing was scheduled in May 2009; however, 
he failed to report for such hearing.  Therefore, the Board 
considers the Veteran's request for a hearing before the 
Board withdrawn.  38 C.F.R. § 20.704(d), (e) (2009).

In the Veteran's representative's October 2009 Written Brief 
Presentation, he argues that the Veteran is entitled to 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound.  This 
issue is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that his service-connected disabilities 
result in the loss of use of his lower extremities, confining 
him to a wheelchair, and, as such, he is entitled to 
specially adapted housing or, in the alternative, a special 
home adaptation grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

To qualify for specially adapted housing, in addition to 
having a permanent and total service connected disability, 
the Veteran must have one of the four conditions listed above 
in 38 C.F.R. § 3.809.  

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. § 
4.63.

The Veteran is service-connected for status post-vagotomy and 
pyoroplasty with hiatal hernia, evaluated as 40 percent 
disabling; low back strain, evaluated as 20 percent 
disabling; residuals of a left knee injury, evaluated as 20 
percent disabling; wedging fracture of T-7 and T-8, evaluated 
as 10 percent disabling; residuals of a gunshot wound to the 
left thigh, evaluated as noncompensably disabling; status 
post-fracture of the right wrist, evaluated as noncompensably 
disabling; bunion of the left great toe, evaluated as 
noncompensably disabling; bilateral hearing loss, evaluated 
as noncompensably disabling; chronic bronchitis, evaluated as 
noncompensably disabling; bilateral herniorrhaphy scars, 
evaluated as noncompensably disabling; and, status post-
shrapnel wound of the posterior left thigh, evaluated as 
noncompensably disabling.  As of February 14, 1997, the 
Veteran has been awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

The available evidence of record, consisting of VA treatment 
records dated from January 2006 through October 2008, 
reflects that, in January 2006, the Veteran was in a 
wheelchair, but was able to ambulate and get around the house 
by himself.  Also, in May 2006, it was noted that the Veteran 
used a cane and walker to ambulate short distances at home.  
Such records also show a history of falls and an abnormal 
gait.  In December 2007, it was noted that an initial home 
safety/function/assistive/adaptive equipment and fall risk 
assessment was performed in September 2007.  It was noted 
that the Veteran was able to walk household distances with a 
cane, but used a power wheelchair for long distances.  He was 
also able to enter and exit his home with supervision using 
assistive devices or his wheelchair at all times.  The 
Veteran was capable of driving short distances.  It was noted 
that he did not report any falls, but there was a high risk 
for falling as he had a history of falls.  It was determined 
that the Veteran did not need any adaptive or assistive 
equipment at the current time.

In October 2007 and December 2007, it was observed that the 
Veteran was seen in his home for medical care.  He reported a 
positive history of falls and indicated that most were due to 
his weak knees.  It was noted that he had an unsteady gait 
and was mostly wheelchair-bound, but was able to ambulate 
short distances holding on to furniture.  In March 2008, it 
was noted that the Veteran had a recent fall, but denied 
injuries.  It was observed that the Veteran had gait problems 
due to his knees and feet weakness.  A June 2008 record 
reflects that he had fallen due to poor safety awareness.  In 
October 2008, it was again noted that the Veteran had a 
history of falls.  It was also reported that the Veteran was 
recently hospitalized in the private sector for medical 
issues and, since such time, was becoming more homebound.  

Based on the preceding evidence, the RO determined that an 
examination was necessary in order to determine if the 
Veteran met the criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing.  However, 
prior to such examination, in October 2008, the Veteran 
indicated that he could not attend the examination because he 
was under homebound care.  In fact, his VA treatment records 
also reflect that he receives his medical care at his home.  
As the Board finds that a medical examination is necessary in 
this case, the Veteran should be scheduled for such at his 
home.

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding treatment records.  In this 
regard, as noted previously, an October 2008 VA treatment 
record reflects that the Veteran was hospitalized in the 
private sector for medical issues.  These records are not 
contained in the claims file.  The Board also observes that 
the Veteran is currently treated at the Miami VA Medical 
Center (VAMC) and the most recent treatment records contained 
in the claims file are dated in October 2008.  Therefore, 
while on remand, any available treatment records from the 
private hospital where the Veteran was treated in 2008 and 
the Miami VAMC dated from October 2008 to the present should 
be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request that the Veteran identify any 
outstanding, relevant treatment records.  
After securing any necessary authorization 
forms, obtain all identified records, to 
specifically include those from the 
private hospital where the Veteran was 
treated in 2008 and the Miami VAMC dated 
from October 2008 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The Veteran should be afforded a VA 
medical examination at his home.  The 
claims folder should be made available and 
reviewed by the examiner.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted.  The examiner should express an 
opinion as to whether the Veteran's 
service-connected disabilities, listed 
previously, result in:  (a) loss or loss 
of use of both lower extremities so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
(b) blindness in both eyes, having only 
light perception, plus the anatomical loss 
or loss of use of one lower extremity; (c) 
loss or loss of use of one lower extremity 
together with residuals of organic disease 
or injury or the loss or loss of use of 
one upper extremity that so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or (d) loss, or loss of use, of one lower 
extremity together with the loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
The term "preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches, or canes 
at the normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.  All findings should be 
reported in detail.  The rationale for any 
opinion expressed should be stated.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



